Case 2:18-cr-20554-PDB-APP ECF No. 27 filed 09/03/19                   PageID.85      Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN




United States of America,

                                   Plaintiff,

v.                                                     Case No. 2:18−cr−20554−PDB−APP
                                                       Hon. Paul D. Borman
Jackie Douglas Woodburn,
                                   Defendant(s),




                                      NOTICE TO APPEAR

     The following defendant(s) are hereby notified to appear: Jackie Douglas Woodburn

   The defendant(s) shall appear before District Judge Paul D. Borman at the United States
District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Detroit,
Michigan, for the following proceeding(s):

       • PLEA HEARING: September 11, 2019 at 03:00 PM



                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                                By: s/D Tofil
                                                    Case Manager

Dated: September 3, 2019
